DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/25/2022.  Claims 1-9 and 11-21 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 6-9, 11, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) in view of Aldereguia et al. (US20150098867).

Regarding Claim 1, Yushin teaches a method [see figs 1 & 2] comprising:
detecting a smell using on one or more odor sensors [at least sensor 24] in a first vehicle [0010; 0014]; 
mitigate the smell using one or more odor control devices [at least operation of a window] when the smell is determined to be disagreeable to the occupant of the first vehicle [0011; 0014; 0015; where it is implicit that smoke is not agreeable]. Yushin does not explicitly teach determining whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle.
However, Aldereguia teaches a method for odor detection and mitigation [0005] that determines whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle [0044; 0046] where one of ordinary skill in the art could have applied the known improvement technique of determining whether a smell is agreeable or disagreeable to the method of Yushin by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques [0006; 0044].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to determine whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle in view of the teachings of Aldereguia in order to allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques.

Regarding Claim 4, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches identifying a mitigation procedure for mitigating the smell, wherein identifying the mitigation procedure comprises identifying the smell in a mitigation database [0040; where activating the deodorizer is the mitigating procedure.  See also Yushin at 0011 at S7 where a window is opened as the mitigating procedure].


Regarding Claim 6, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches where detecting the smell comprises matching signals or parameters detected by the one or more odor sensors with attributes of a known smell logged in a smell database [0021; 0022].

Regarding Claim 7, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches wherein detecting the known smell comprises matching information from the one or more odor sensors with a description provided by a human [0044].

Regarding Claim 8, Yushin teaches a system [figs 1 & 2] comprising: 
one or more odor sensors [24] in a first vehicle [0010; 0014]; 
one or more odor control devices [at least a window] for modifying smells within the first vehicle [0010]; 
an odor detection component [at least components 12, 13] configured to detect a smell based on the one or more odor sensors [24; 0006; 0007; 0010; 0011; fig 2]; and 
a mitigation component [at least components 12, 13 and the control of fig 2] configured to control the one or more odor control devices [at least a window] to mitigate the smell when the smell is determined to be disagreeable to the occupant of the first vehicle [0011; 0014; 0015; where it is implicit that smoke is not agreeable].  Yushin does not teach an agreeableness component configured to determine whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle.
However, Aldereguia teaches a system and method for odor detection and mitigation [0005; 0006] having an agreeableness component [at least components 102, 108] determines whether the smell is one of agreeable or disagreeable to an occupant of a vehicle [0044; 0046] where one of ordinary skill in the art could have applied the known improvement technique of determining whether a smell is agreeable or disagreeable to the system of Yushin by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques [0006; 0044].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to an agreeableness component configured to determine whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle in view of the teachings of Aldereguia in order to allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques.

Regarding Claim 9, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches wherein the agreeableness component determines whether the smell is one of agreeable or disagreeable based on a vote provided by each occupant of the first vehicle [0023; 0025; 0044; 0045].

Regarding Claim 11, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches wherein the mitigation component is further configured to identify a mitigation procedure for mitigating the smell, wherein the mitigation component identifies the mitigation procedure by identifying a known smell in a mitigation database, the mitigation database indicating a known mitigation procedure for the known smell [0040; where activating the deodorizer is the mitigating procedure.  See also Yushin at 0011 at S7 where a window is opened as the mitigating procedure].

Regarding Claim 14, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches where the odor detection component detects the smell by matching signals or parameters from the one or more odor sensors with attributes of a known smell logged in a smell database [0021; 0022], the attribute comprising vectors with labels [0044; where the attribute of a detected smell has the label “musky” or “putrid” attached].

Regarding Claim 15, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches where the odor detection component matches information from the one or more odor sensors with a description provided by a human [0044].

Regarding Claim 21, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches wherein detecting the smell using one or more odor sensors comprises: obtaining, from the one or more odor sensors, a plurality of measurements [0021; 0022], associating, with each measurement in the plurality of measurements, a vector with a label and detecting the smell based on the vector with the label [0044; where the attribute of a detected smell has the label “musky” or “putrid” attached].


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Aldereguia et al. (US20150098867) as applied to claim 1 above, and further in view of Woo et al. (KR100503506B1).

Regarding Claim 2, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches wherein determining whether the known smell is agreeable to the occupant comprises receiving an indication from a mobile device [110] of the occupant [0023; 0025]. Yushin does not teach ignoring, by the one or more odor control device, the smell, when the smell is determined to be agreeable to the occupant of the first vehicle.
Woo teaches an air cleaner [0010] that ignores, by the one or more odor control device [at least an ultraviolet lamp], the smell, when the smell is determined to be agreeable to an occupant [0013; 0016] where one of ordinary skill in the art could have applied the known improvement technique of ignoring, by an odor control device, the smell, when the smell is determined to be agreeable to the method of Yushin by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to maintain a pleasant indoor environment by selectively deodorizing odors present in indoor air by quickly removing bad odors and not deodorizing good odors [Abstract].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to ignore, by the one or more odor control device, the smell, when the smell is determined to be agreeable to the occupant of the first vehicle in view of the teachings of Woo in order to allow users to maintain a pleasant indoor environment by selectively deodorizing odors present in indoor air by quickly removing bad odors and not deodorizing good odors.


Regarding Claim 3, Yushin, as modified, teaches the invention of Claim 2 above and Aldereguia teaches wherein receiving from the mobile device, at least one of a preference of the occupant or a response to a query about the smell [0038; where the limitation is claimed in the alternative and preferences are stored on a mobile device].


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Aldereguia et al. (US20150098867) as applied to claims 4 and 11 above, and further in view of Miura (JP2017052339A).


Regarding Claims 5 and 12, Yushin, as modified, teaches the invention of Claims 4 and 11 above and Aldereguia teaches wherein the mitigation database comprises one or more of: a database specific to the first vehicle, wherein the database specific to the first vehicle indicates adjustments to mitigation procedures based on specific attributes of the first vehicle [0040; where release levels of odor sources indicate adjustments to mitigation procedures based on the attribute of the vehicle i.e. chamber].  Yushin does not teach a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from a second vehicle.
However, Miura teaches a system that shares malodor information amount among a plurality of vehicles [0007] having a shared database [3] shared by a plurality of vehicles [2], wherein the shared database matches one or more mitigation procedures from a second vehicle [0006; 0015; 0020; 0028; 0046-0052; 0060; where a procedure of operating an inside/outside air operation switch, operating a window, or notifying a user is matched to the detected malodor]. Miura also teaches that this technique reduces cost of an odor mitigation system by implementing shared data bases amount a plurality of vehicles [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system of Yushin to have a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from a second vehicle in view of the teachings of Miura in order to reduce cost of an odor mitigation system. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Aldereguia et al. (US20150098867) as applied to claim 8 above, and further in view of Dai et al. (US2019/0012852).

Regarding Claim 13, Yushin, as modified, teaches the invention of Claim 8 above and Yushin teaches wherein the one or more odor control devices comprise one or more of a window controller [31], an HVAC circulation controller, an air filter, a fragrance source, and a chemical source comprising a chemical for reacting with a known smell [0008; where a window controller is disclosed.  See also Aldereguia at 0029 where a fragrance or chemical source is used as an odor control device].  Yushin does not teach wherein the one or more odor sensors comprise at least one electronic nose.
However, Dai teaches a system having an odor sensor [147] that detects odors of a vehicle component [0004] where the odor sensor is an electronic nose [0022] for the obvious advantage of recognizing certain odors. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to have wherein the one or more odor sensors comprise at least one electronic nose in view of the teachings of Dai in order to recognize certain odors.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) in view of Woo et al. (KR100503506B1).

Regarding Claim 16, Yushin teaches a non-transitory computer readable storage media storing instructions that, when executed by one or more processors [see figs 1 & 2], cause the one or more processors to:
based on determining that the smell is an odor, execute an odor mitigation procedure comprising a use of one or more odor control devices [24] in the first vehicle [0010; 0014].
Yushin does not teach based on determining that the smell is a fragrance, disregard the odor mitigation procedure.
However, Woo teaches an air cleaner [0010] that determines that a smell is a fragrance, and disregards the odor mitigation procedure [0013; 0016] where one of ordinary skill in the art could have applied the known improvement technique to the system of Yushin by known techniques and that in combination, each system would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to maintain a pleasant indoor environment by selectively deodorizing odors present in indoor air by quickly removing bad odors and not deodorizing good odors [Abstract].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to determine that the smell is a fragrance, disregard the odor mitigation procedure in view of the teachings of Woo in order to allow users to maintain a pleasant indoor environment by selectively deodorizing odors present in indoor air by quickly removing bad odors and not deodorizing good odors.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Woo et al. (KR100503506B1) as applied to claim 16 above, and further in view of Aldereguia et al. (US20150098867).

Regarding Claim 17, Yushin, as modified, teaches the invention of Claim 16 above but does not teach determining whether the smell is one of agreeable or disagreeable to one or more passengers in the first vehicle, based on an indication received from a mobile device of at least one of the one or more passengers.
However, Aldereguia teaches a method for odor detection and mitigation [0005] that determines whether the smell is one of agreeable or disagreeable to one or more passengers in the first vehicle, based on an indication received from a mobile device [110] of at least one of the one or more passengers [0044; 0046] where one of ordinary skill in the art could have applied the known improvement technique of determining whether a smell is agreeable or disagreeable to the system of Yushin by known techniques and that in combination, each system would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques [0006; 0044].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to whether the smell is one of agreeable or disagreeable to one or more passengers in the first vehicle, based on an indication received from a mobile device of at least one of the one or more passengers in view of the teachings of Aldereguia in order to allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques.
 
Regarding Claim 18, Yushin, as modified, teaches the invention of Claim 17 above and Aldereguia teaches wherein the indication comprises one or more of a preference stored on the mobile device; or a response to a query about the smell [0038; where the limitation is claimed in the alternative and preferences are stored on a mobile device].

Regarding Claim 19, Yushin, as modified, teaches the invention of Claim 16 above but does not teach identifying the odor mitigation procedure by identifying the known smell in a mitigation database.
 However, Aldereguia teaches a method for odor detection and mitigation [0005] that identifies an odor mitigation procedure by identifying the known smell in a mitigation database [0040; where activating the deodorizer is the mitigating procedure.  See also Yushin at 0011 at S7 where a window is opened as the mitigating procedure] where one of ordinary skill in the art could have applied the known improvement technique to the system of Yushin by known techniques and that in combination, each system would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to determine what odors are agreeable or disagreeable and thereby tailor mitigation techniques [0006; 0044].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to identify the odor mitigation procedure by identifying the known smell in a mitigation database in view of the teachings of Aldereguia in order to allow users to determine what odors are agreeable or disagreeable and thereby tailor mitigation techniques.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A), Woo et al. (KR100503506B1) and Aldereguia et al. (US20150098867) as applied to claim 19 above, and further in view of Miura (JP2017052339A).

Regarding Claims 5 and 12, Yushin, as modified, teaches the invention of Claim 16 above and Aldereguia teaches wherein the mitigation database comprises one or more of: a specific database that is specific to the first vehicle, wherein the specific database indicates adjustments to the odor mitigation procedure based on specific attributes of the first vehicle [0040; where release levels of odor sources indicate adjustments to mitigation procedures based on the attribute of the vehicle i.e. chamber].  Yushin does not teach a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from a second vehicle.
However, Miura teaches a system that shares malodor information amount among a plurality of vehicles [0007] having a shared database [3] shared by a plurality of vehicles [2], wherein the shared database matches one or more mitigation procedures from a second vehicle [0006; 0015; 0020; 0028; 0046-0052; 0060; where a procedure of operating an inside/outside air operation switch, operating a window, or notifying a user is matched to the detected malodor]. Miura also teaches that this technique reduces cost of an odor mitigation system by implementing shared data bases amount a plurality of vehicles [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to have a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from a second vehicle in view of the teachings of Miura in order to reduce cost of an odor mitigation system. 

Response to Arguments
a)
The examiner has no comment regarding Applicant’s statement with respect to claim interpretations.

b)

On pages 9 -12 of the remarks, Applicant argues with respect to Claim 1 that the combination of Yushin et al. (JPH04306389A, hereinafter “Yushin”) and Aldereguia et al. (US20150098867, hereinafter “Aldereguia”) is improper because there is no teaching, suggestion, or motivation to make the combination.
Applicant's arguments have been considered but are not persuasive. 

In response to Applicant’s argument, the prior art Yushin contained a base method and the prior art Aldereguia disclosed a comparable method that was improved.  One skilled in the art could have applied the known improvement method of Aldereguia to the base method of Yushin and the results would have been predictable. MPEP 2143 IC
Hence, Yushin teaches a method [see figs 1 & 2] comprising:
detecting a smell using on one or more odor sensors [at least sensor 24] in a first vehicle [0010; 0014]; mitigate the smell using one or more odor control devices [at least operation of a window] when the smell is determined to be disagreeable to the occupant of the first vehicle [0011; 0014; 0015; where it is implicit that smoke is not agreeable] and  Aldereguia teaches a method for odor detection and mitigation [0005] that determines whether the smell is one of agreeable or disagreeable to an occupant of the first vehicle [0044; 0046] where one of ordinary skill in the art could have applied the known improvement technique of determining whether a smell is agreeable or disagreeable to the method of Yushin by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow users to determine what odors are agreeable or disagreeable and thereby improve mitigation techniques [0006; 0044].  Accordingly, the rejection is maintained.

c)

On page 10 of the remarks, Applicant argues with respect to Claim 1 that Aldereguia fails to teach “whether the known smell is agreeable.”
Applicant's arguments have been considered but are not persuasive. 

In response to Applicant’s argument, Aldereguia teaches at 0044 that smells are classified as floral.  This is consistent with Applicant’s definition of “agreeable” where at 0022 an odor is agreeable if it is “a fragrance.”
Accordingly, the rejection is maintained.

d)
On pages 11 and 12 of the remarks, Applicant argues with respect to Claim 2 that Yushin as modified by Aldereguia fails to teach “ignoring, by the one or more odor control devices, the smell, when the smell is determined to be agreeable to the occupant of the first vehicle.”
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

e)

On pages 12 and 13 of the remarks, Applicant argues with respect to Claims 8 and 16 that arguments made above are applicable to claims 8 and 16.  Thus, Applicant is directed to points a) – d) above for detailed discussion.

f)

 The examiner has no comment regarding comments with respect to claim 10.

g)

The examiner has no comment regarding comments with respect to claims 2-4, 6, 7, 9, 11, 14, 15, and 17-19 as the comments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


h)

On pages 13 and 14 of the remarks, Applicant argues that claims 5, 12 and 20 are allowable based upon respective dependencies. 
The comments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

i)

On pages 14 and 15 of the remarks, Applicant argues that claim 13 is allowable based upon dependency. 
The comments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For at least the reasons above, claims 1-9 and 11-21 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763